Citation Nr: 1622969	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-33 964a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for an asthma disability.

3.  Entitlement to an initial rating in excess of 10 percent for a lower back disability.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable rating for a right knee disability.

6.  Entitlement to an initial compensable rating for a left knee disability.

7.  Entitlement to an initial compensable rating for post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for a right shoulder disability and asthma, and to increased ratings for a low back, right knee, and left knee disabilities, and PTSD, are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a higher rating for tinnitus.  The maximum schedular rating available for tinnitus is 10 percent.  The rating schedule directs that only a single rating of 10 percent is assigned for recurrent tinnitus whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Currently, the Veteran's tinnitus is already rated 10 percent.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the appeal must be denied.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

Moreover, the Board finds that the Veteran is not eligible for extraschedular consideration for tinnitus.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  There must be a comparison between the level of severity and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this instance, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Diagnostic Code 6260 for tinnitus contemplates recurrent tinnitus.  Neither the Veteran nor the evidence suggests that the Veteran experiences anything more than recurrent tinnitus.  Thus, Diagnostic Code 6260 contemplates exactly the level of severity and symptomatology reported by the Veteran for tinnitus.  Moreover, even if the symptomatology and severity were not contemplated by the rating criteria, the weight of the evidence does not reach a state of equipoise as to the Veteran displaying governing norms, such as frequent hospitalization, or marked interference with employment, above and beyond the compensation provided for in the schedule.  Accordingly, the Board finds that referral for extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to an increased rating for tinnitus is denied.


REMAND

The Veteran contends that he is entitled to service connection for a right shoulder disability and asthma, and initial increased ratings for a lower back disability, right and left knee disabilities, and PTSD.

A review of the record shows that the Veteran was last examined by VA in June 2011, two months after he left service, for the claims on appeal.  In December 2013, the Veteran submitted a substantive appeal, in which he claimed his lower back disability, knees, right shoulder, asthma, and PTSD had worsened since the initial examinations.  The Veteran's only examination was in June 2011.

When the evidence of record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Caluza v. Brown, 7 Vet. App. 498 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The most recent VA examination was obtained five years ago.  There is reason to doubt whether the examinations accurately show the Veteran's disabilities, and the Veteran has stated that the disabilities have worsened.  Therefore, more current examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to ascertain the current severity and manifestations of the service-connected bilateral knee disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should provide ranges of motion and should state whether there is any additional loss of function or motion due to pain, weakened motion, excess motion, fatigability, inccordination, or on flare up.

2.  Schedule the Veteran for an examination with an appropriate examiner to ascertain the current severity and manifestations of the service-connected lower back disability.    The examiner must review the claims file and should note that review in the report.  The examiner should provide ranges of motion and should state whether there is any additional loss of function or motion due to pain, weakened motion, excess motion, fatigability, inccordination, or on flare up.

3.  Schedule the Veteran for an examination with an appropriate examiner to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner provide an opinion as to the levels of social and occupational impairment caused by PTSD and should describe the symptoms resulting in those levels of impairment.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any right-shoulder disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disability began in or is related to service or any incident of service, or whether any arthritis of the shoulder manifested within one year of separation from service.  

5.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any asthma disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any asthma disability began in or is related to service or any incident of service.  

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


